internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si br 1-plr-117569-98 date date legend trust llc1 llc2 llc3 llc4 state dollar_figurex dollar_figurey this responds to your representative’s letter dated date and prior correspondence requesting a ruling for trust under sec_721 of the internal_revenue_code facts plr-117569-98 trust is a_trust whose grantors and beneficiaries include individuals and trusts trust’s assets include fee ownership of a strip mall the mall llc4 is a limited_liability_company located in state trust and llc4 have agreed to use llc3 a limited_liability_company organized under state law to develop the mall and various contiguous properties into a new shopping center llc4 will contribute dollar_figurex in cash in exchange for a percent interest in llc3 trust will contribute a binding and legally enforceable year ground lease plus tenant options to renew on one-half of its interest in the mall to llc3 in exchange for a percent interest in llc3 trust represents that the year ground lease plus tenant options to renew constitute property under state law trust will lease the other one-half interest in the mall to llc3 for approximately dollar_figurey a year for years plus tenant options to renew trust will conduct these transactions through llc1 and llc2 limited_liability companies organized under state law as follows trust will contribute its fee interest in the mall to llc1 in exchange for a membership interest in llc1 llc1 will enter into a year ground lease for one-half of the mall with llc2 in exchange for a membership interest in llc2 and a nominal amount of cash llc1 will enter into a year ground lease for the other one-half interest in the mall with llc3 with rent approximately dollar_figurey per year llc2 will assign its interest in the one-half ground lease on the mall to llc3 in exchange for a interest in llc3 in addition at the time llc3 obtains construction financing for renovating the mall it will lend llc1 an amount equal to llc1's outstanding mortgage obligation on the mall llc1 will repay the mortgagor with this loan after these transactions trust will liquidate and distribute its interest in llc1 either to its beneficial owners directly in which case llc1 will become a partnership for federal tax purposes or to a partnership owned by trust’s beneficial owners neither llc1 llc2 nor llc3 will elect to be classified as a corporation for federal tax purposes therefore llc1 and llc2 represent that they are disregarded as separate entities for federal tax purposes because they have only one owner while llc3 represents that it is treated as a partnership for federal tax purposes because it has two owners plr-117569-98 a ruling is requested that the contribution by llc2 to llc3 of the one-half leasehold interest is a contribution of property in exchange for a partnership_interest within the meaning of sec_721 and therefore no gain_or_loss will be recognized by either trust llc1 llc2 or llc3 as a result of the transfer law and analysis sec_721 provides that no gain_or_loss shall be recognized to a partnership or to any of its partners in the case of a contribution of property to the partnership in exchange for an interest in the partnership sec_1_721-1 of the income_tax regulations provides in part that sec_721 of the code shall not apply to a transaction between a partnership and a partner not acting in his capacity as a partner because such a transaction is governed by sec_707 for example if the partner retains the ownership of property but allows the partnership to use such separately owned property for partnership purposes sec_721 shall not apply however in all cases the substance of the transaction will govern rather than its form the transfer of the leasehold interest in this case is within the statutory requirement of sec_721 for a contribution of property in exchange for an interest in the partnership accordingly assuming that the long-term leasehold interest is binding and legally enforceable the contribution of the long-term interest to llc3 will be a contribution of property in exchange for a partnership_interest under sec_721 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code specifically no rulings were requested and none were given concerning the tax consequences of any subsequent restructuring of llc1 llc2 llc3 or llc4 the liquidation of trust and whether the loan from llc3 to llc1 is debt for federal tax purposes pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to trust’s authorized representative a copy of this letter should be attached to trust’s tax_return for the first taxable_year of llc3 ending within or with trust's taxable_year a copy is enclosed for that purpose this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely plr-117569-98 signed daniel j coburn daniel j coburn assistant to the branch chief branch office of the assistant chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
